Case: 19-30972       Document: 00515925749             Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 19-30972
                                                                               July 6, 2021
                                  Conference Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Cedrick Scott,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                                 No. 3:99-CR-5-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Cedrick Scott
   moves to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
   (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Scott has
   not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-30972    Document: 00515925749          Page: 2   Date Filed: 07/06/2021




                                  No. 19-30972


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no nonfrivo-
   lous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2